DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. In response to Applicant’s arguments that Condello fails to disclose “a drop applier that applies a drop to a surface of a coating layer formed on a surface of a recording medium and “the image forming apparatus forms an image where the coating layer and the drop rolled by the roller are formed on the recording medium in this order” of claim 1, there is nothing about a flood coat layer which can’t be considered a medium.  Any type of substrate can be considered a recording medium.  Since the limitations is not limited to paper or some other substrate, the rejection is maintained.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 7-8, 11, 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Condello (US 10,155,401).
claim 1, Condello discloses an image forming apparatus [Fig. 1] comprising: a drop applier (32) [inkjet print head; Col. 5; lines 42-45] that applies a drop [jettable ink; Col. 5; line 44] to a surface of a coating layer (26) [flood coat layer; Col. 5; line 19] formed on a surface (16) of a recording medium (18) [blanket; Col. 4; line 61 - Col. 5; line 3];
a viscosity improver (34) [Col. 6; line 8] that improves viscosity of the drop on the surface of the coating layer; and
a roller (42) [Col. 6; line 59] that rolls the drop improved in viscosity,
wherein the drop at a time of rolling has lower viscosity than the coating layer [lower viscosity ink is printed on top of the flood layer; Abstract]. 
Condello does not disclose the image forming apparatus forms an image where the coating layer and the drop rolled by the roller are formed on the recording medium in this order.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form an image where the coating layer and the drop rolled by the roller are formed on the recording medium in this order, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With regard to claim 3, wherein the coating layer includes material that is not easily affected by drop penetration [viscous material; Col. 5; lines 20-22].
With regard to claim 4, wherein the viscosity improver improves viscosity of the drop by ultraviolet irradiation, heating, or heat absorption [UV radiation; Col. 6; lines 20-21].
With regard to claim 5, wherein the roller rolls the drop with pressure or heat, or with pressure and heat [pressure transfer; Col. 6; line 35].
With regard to claim 7, further comprising:
a coating layer former (22) [Col. 5; lines 12-15] that forms a coating layer (26) on the surface of the recording medium,

With regard to claim 8, wherein the coating layer former is a coating material ejection head that ejects a liquid coating material [other fluid metering devices may be selected as a flood coat delivery unit; Col. 5; lines 12- ] and forms the coating layer by applying the liquid coating material to a region where the drop is to be applied [Fig. 1],
With regard to claim 11, Condello discloses an image forming method comprising: applying a drop [jettable ink; Col. 5; line 44] to a surface of a coating layer (26) [flood coat layer; Col. 5; line 19] formed on a surface (16) of a recording medium (18) [blanket; Col. 4; line 61 - Col. 5; line 3];
improving viscosity of the drop on the surface of the coating layer [Col. 6; lines 8-11]; and
rolling the drop improved in viscosity [Col. 6; lines 57-61], wherein the drop at a time of rolling has lower viscosity than the coating layer [lower viscosity ink is printed on top of the flood layer; Abstract].
Condello does not disclose the method forms an image where the coating layer and the drop rolled by the roller are formed on the recording medium in this order.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form an image where the coating layer and the drop rolled by the roller are formed on the recording medium in this order, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With regard to claim 13, wherein the coating layer includes material that is not easily affected by drop penetration [viscous material; Col. 5; lines 20-22].
With regard to claim 14, wherein the viscosity of the drop is improved by ultraviolet irradiation, heating, or heat absorption [UV radiation; Col. 6; lines 20-21].
claim 15, wherein the drop is rolled with pressure or heat, or with pressure and heat [pressure transfer; Col. 6; line 35].
With regard to claim 17, wherein, before the drop is applied, the coating layer is formed on the surface of the recording medium at least in a region where the drop is to be applied [Fig. 1].
With regard to claim 18, wherein the coating layer is formed by applying a liquid coating material [UV curable material; Col. 5; lines 21-24] to a region where the drop is to be applied [Fig. 1], 
With regard to claim 20, wherein whether or not the coating layer is formed is determined according to a condition of the recording medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Condello (US 10,155,401).
With regard to claims 2 and 12, Condello discloses all the limitations of claims 1 and 11, respectively but does not disclose wherein the drop at a time of rolling has a complex viscosity n* of 1.0 x 10 exp 6 to 1.0 x 10 exp 7 (mPa s).
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the drop at a time of rolling to have a complex viscosity of n* of 1.0 x 10 exp 6 to 1.0 x 10 exp 7 (mPa s), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
claims 6 and 16, Condello discloses all the limitations of claims 1 and 11, respectively but does not disclose wherein, when the drop is rolled by the roller, an interface between the drop and the coating layer has a diameter increased to 105 to 130%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the diameter of an interface between the drop and the coating layer to 105 to 130% when the drop is rolled by the roller, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
With regard to claims 9 and 19, Condello discloses all the limitations of claims 8 and 18 respectively but does not disclose wherein the coating layer has a volume smaller than a volume of the drop applied and rolled on the coating layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the coating layer to have a volume smaller than a volume of the drop applied and rolled on the coating layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).

Claims 10 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Condello (10,155,401) as applied to claims 7 and 17 above, respectively, and further in view of Sandmeier (2009/0148623).
With regard to claim 10, Condello discloses all the limitations of claim 7 and Condello also discloses wherein the image forming apparatus controls whether or not the coating layer is formed [image forming apparatus contains a controller (60) for executing instruction to automatically control device in the system; Col. 7; line 59-Col. 9; line 24] but does not disclose the control of forming a coating layer is according to a condition of the recording medium.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to control forming a coating layer based on a condition of a recording medium since the controller of Condello is configured to execute instruction and it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to claim 20, Condello discloses all the limitations of claim 17 but does not disclose wherein whether or not the coating layer is formed is determined according to a condition of the recording medium.
However, Sandmeier teaches controlling forming a coating layer [solution] is based on the condition of the recording medium [surface to be coated; Para. 0021]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to control forming a coating layer based on a condition of a recording medium since the controller of Condello is configured to execute instruction and it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERICA S LIN/Primary Examiner, Art Unit 2853